Citation Nr: 1146824	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  04-44 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) from a July 2004 RO decision.  The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2008 hearing conducted at the RO.  A transcript of the hearing is of record and has been reviewed. 

The case was brought before the Board in October 2008 and again in September 2010, when the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends he was the victim of several sexual assaults while in the military and that he suffers from PTSD related to these assaults.  He alternatively contends that he was in fear for his life when he served as a member of a multinational peacekeeping force in Lebanon, and that he has PTSD related to these experiences.

When the case was remanded previously, the Board explained that it needed the Veteran's complete service personnel records in the attempt to verify his claim that he served with a multinational peacekeeping force in Beirut while assigned to the USS Belknap in 1983.  The RO requested the Veteran's complete military personnel file and a large volume of paper was received.  However, the information pertaining to the Veteran's military assignments and several other documents which are normally found in a military personnel file were not included.  In particular, the general summary of the Veteran's career which includes information such as the trainings he completed, his military occupational specialty(ies), his military assignments, and the dates of each assignment, was not included in the information received.  Further evidence of the incompleteness of his personnel records is that although the Veteran underwent a court martial trial in service and served time in military confinement, the complete trial records are not available for review.  Therefore, the Board has determined that another attempt to obtain information regarding the Veteran's military assignments is required.  If further records pertaining to his court martial trial are available, these should be obtained as well.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Review of the Veteran's service treatment reports shows that he was hospitalized for psychiatric treatment in June 1979 aboard the USS Forrestal.  The record contains the first page only of a multiple page psychiatric consultation report dated in July 1979.  It appears that he was readmitted to another psychiatric care facility in August 1979.  The diagnoses listed on the clinical record sheet are anxiety and depression.  The reporting facility is identified as "NAVREGMEDCENJAX  MHM/JACKSON," while his duty station was identified as the USS Forrestal.  Careful review of the requests for his service treatment records reveals that mental health and hospital clinical records have not been specifically requested, however.  Given the importance of in-service documentation of the Veteran's mental health status to his claim for service connection, the Board holds that another attempt to specifically obtain mental health and clinical hospital records should be made.

Governing regulation provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).

As it appears that the Veteran continues to receive VA health care, his VA treatment records should be updated for the file as well.  Any such VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claims file currently contains several medical opinions pertaining to the Veteran's appeal for service connection.  If additional service treatment records or service personnel records are obtained that prove relevant to the Veteran's claim for service connection, another VA medical opinion should be obtained based upon the new records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another request for the Veteran's service personnel records through official channels.  In particular information including the trainings he completed, his military occupational specialties, his military assignments, and the dates of each assignment, and any further documentation regarding his court martial trial, should be requested.  If there are no such records, documentation of their absence must be included in the Veteran's claims file.  A Memorandum of Unavailability documenting all efforts to obtain these records must be prepared for inclusion in the claims folder.

2.  The RO should specifically request the Veteran's service mental health/psychiatric and clinical hospital records through official channels.  Records reflecting psychiatric hospitalization in June 1979 aboard the USS Forrestal an in August 1979 at "NAVREGMEDCENJAX  MHM/JACKSON," should specifically be requested.  If there are no such records, documentation of their absence must be included in the Veteran's claims file.  A Memorandum of Unavailability documenting all efforts to obtain these records must be prepared for inclusion in the claims folder.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to November 2010 at the VA Medical Centers in San Antonio and Dallas, and all related VA facilities, for inclusion in the file.

4.  If new and relevant records are received pursuant to the above requests, the Veteran's claims file, including the new records, must be provided to the psychiatrist who conducted the November 2010 VA examination, so that he can review the records and update his prior opinion, as appropriate.  

If the November 2010 examiner is not available, the file should be provided to a psychiatrist with similar credentials for review and an opinion as to when the Veteran's currently-shown acquired psychiatric disorder was initially manifested and an opinion as to whether a current psychiatric disorder is more, less, or equally likely related to the Veteran's period of active service.  A complete rationale for all opinions expressed must be fully explained.

5.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


